   Case: 3:19-cv-00907-wmc Document #: 29 Filed: 03/16/20 Page 1 of 33




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF WISCONSIN


MARY HILLS

Individually and on behalf of a class of others similarly
situated,
                                                         Case No.: 3:19-cv-00907
       Plaintiff,
v.

ESSENTIA HEALTH

      Defendant.


                       PLAINTIFF’S OPPOSITION TO
                 DEFENDANT’S MOTION TO DISMISS (ECF 22)

_______________________________________________________
  Case: 3:19-cv-00907-wmc Document #: 29 Filed: 03/16/20 Page 2 of 33




                            TABLE OF CONTENTS
DESCRIPTION                                                            PAGE

INTRODUCTION                                                           1

  I.     ESSENTA IS A PERSON WHO CAN BE HELD                           2
         ACCOUNTABLE FOR CHARGING MORE THAN ALLOWED
         BY WIS. STAT. § 146.83

  II.    PLAINTIFF HAS ADEQUATELY ALLEGED THAT ESSENTIA                6
         IS A HEALTHCARE PROVIDER

  III.   THE LAW PROHIBITS ESSENTIA’S CHART RETRIEVAL FEE 9

         A. The 1999 Changes to Wis. Stat. § 146.84 Make It A Strict   9
            Liability Law.

         B. The Legislature Charges Wis. Stat. § 146.83 in 2009.       10

         C. The Court of Appeals Decision Was Non-Final and Non-       13
            Binding And Could Not Be Relied Upon By Defendants.

         D. The Moya Court Refused To Sunburst Or Apply Its Decision   14
            Prospectively.

  IV.    PLAINTIFF’S CLAIMS ARE TIMELY                                 16

  V.     THE MOYA COURT REJECTED VOLUNTARY PAYMENT                     21
         AND WAIVER DEFENSES AND COMMON LAW CLAIMS
         ARE NOT BARRED

  VI.    THE STATUTE DOES NOT PREEMPT COMMON LAW                       24
         CLAIMS

  VII.   PLAINTIFF HAS STATED A CLAIM FOR UNJUST                       25
         ENRICHMENT

  VIII. PLAINTIFF HAS STATED A CLAIM FOR CONVERSION                    27

CONCLUSION                                                             27

CERTIFICATE OF SERVICE                                                 28




                                         i
  Case: 3:19-cv-00907-wmc Document #: 29 Filed: 03/16/20 Page 3 of 33




                              TABLE OF AUTHORITIES
AUTHORITY                                                            PAGE

CASELAW                                                              ---------

Erdman v. Jovoco, Inc.,                                              17, 18,
    181 Wis.2d 736 (Wis.,1994)                                       19

Ex Rel. Kalal v. Circuit Court,
     271 Wis.2d 633 (2004)                                           3

Hannigan v. Sundby Pharmacy, Inc.,
    593 N.W.2d 52 (Wis.App.,1999)                                    9, 10

Heritage Farms, Inc. v. Markel Ins. Co.,
     339 Wis.2d 125 (Wis.,2012)                                      14

In re Commitment of Thiel,
      625 N.W.2d 321 (Wis.App.,2001)                                 15

Jensen v. Miller,
     162 Wis. 546 (Wis.,1916)                                        26

Kimble v. Land Concepts, Inc.,
    353 Wis.2d 377 (Wis.,2014)                                       21

MBS-Certified Public Accountants, LLC v. Wisconsin Bell Inc.,
    346 Wis.2d 173 (Wis.App.,2013)                                   24, 26

Moya v. Aurora Healthcare, Inc.,
    375 Wis.2d 38 (Wis., 2017)                                       5, 12, 21,
                                                                     22

Open Pantry Food Marts of Southeastern Wisconsin, Inc. v. Falcone,
    92 Wis.2d 807 (Wis. App., 1979)                                  20

Putnam v. Time Warner Cable of Se. Wis., Ltd., P'ship,
    255 Wis.2d 447 (Wis.,2002)                                       27

South Milwaukee Savings Bank v. Barczak,
     229 Wis.2d 521 (Wis.App.,1999)                                  19, 20

State Ex Rel. Kalal v. Circuit Court,
      271 Wis.2d 633 (Wis.,2004)                                     3



                                           ii
  Case: 3:19-cv-00907-wmc Document #: 29 Filed: 03/16/20 Page 4 of 33




Wisconsin Patients Compensation Fund v. St. Mary's Hosp. of Milwaukee,
    209 Wis.2d 17 (Wis.App.,1997)                                        23


STATUTE                                                                  --------

Wis. Stat. §50.50                                                        7

Wis. Stat. 100.18                                                        23, 24,
                                                                         25

Wis. Stat. §146.81                                                       4,6, 7

Wis. Stat. §146.83                                                       passim

                                                                         passim
Wis. Stat. §146.84
                                                                         13-14

Wis. Stat. §809.26                                                       14, 17,
                                                                         22

Wis. Stat. §893.93                                                       16, 17

Wis. Stat. §895.043                                                      3,5

Wis. Stat. §990.01                                                       5

RULES OF CIVIL PROCEDURE                                                 -------

Fed. R. Civ.P 8                                                          27

Fed. R. Civ.P 9                                                          10,

SECONDARY SOURCES                                                        --------

3 Am. Jur. 2d Agency § 282                                               26

66 Am. Jur. 2d Restitution and Implied Contracts § 114                   23




                                         iii
    Case: 3:19-cv-00907-wmc Document #: 29 Filed: 03/16/20 Page 5 of 33




                                    INTRODUCTION

       Essentia does not contest that it charged fees that Plaintiff contends are illegal in

Wisconsin. See e.g., Essentia’s Notice of Removal (ECF 1)(¶¶ 11, 12, 16). 1 Essentia also

concedes at page 5 of its Brief that “Essentia fulfilled the request from Plaintiff’s

attorneys and invoiced them for $22.08. (¶¶ 51, 53 & Ex. C.) The $22.08 invoice, which

Plaintiff has attached to her Amended Complaint, included a $15.95 “chart retrieval”

charge. (Id. ¶ 53 & Ex. C.)” See Essentia Brief at p. 5 (ECF 23). Despite these basic facts,

Essentia claims it cannot be held responsible for the overcharges.

       Essentia begins its arguments with corporate gymnastics asserting that it cannot

be held liable because it claims it does not own or operate the “Essentia Health - Spooner

Clinic.” Essentia says:

       Plaintiff’s allegations that Essentia “owns and operates” Essentia Health-Spooner
       Clinic also is falsified by public records. Essentia Health-Spooner Clinic is a
       tradename that, at the time of the 2014 records request from Plaintiff’s attorneys,
       belonged to a non-party, The Duluth Clinic, Ltd.

Essentia Brief at p. 11.

       Essentia’s effort to distance itself is contradicted by its Notice of Removal

that stated “Essentia’s Wisconsin facilities have remained relatively constant and

Essentia has not substantially increased access to patients from 2013 to the

present.” ECF 1 at ¶ 19. And, public records show that Essentia described the Duluth

Clinic Ltd. as a related entity. Essentia’s 2017 Form 990 lists Duluth Clinic LTD. on

“Schedule R, Part II - Identification of Related Tax-Exempt Organizations" See Exhibit


1
 This action was filed in state court and removed to this Court under the Class
Action Fairness Act (“CAFA”).
                                              1
   Case: 3:19-cv-00907-wmc Document #: 29 Filed: 03/16/20 Page 6 of 33




A, Essentia’s Federal Form 990 at Page 81 of 85. The form also states Duluth Clinic’s

address is 502 E. 2nd St., Duluth MN 55805, the same address listed for Essentia. See

Exhibit A, Page 1 of Form 990.

        There is no question that Essentia has created a myriad of organizations that

Essentia operates through, but, at bottom, all roads lead back to Essentia. Id.

Notwithstanding Defendant’s effort to distract by engaging in these corporate

gymnastics, it does not change that Essentia’s specific role in this action is undisputed -

it is the party who sent the invoice and collected the fees that included the illegal charges

prohibited by Wis. Stat. §146.83. See Exhibit C to Amended Complaint. Essentia is a

“person” who can be held liable for violating §146.83 under Wis. Stat. §146.84.

   I.      ESSENTIA IS A PERSON WHO CAN BE HELD ACCOUNTABLE
           FOR CHARGING MORE THAN ALLOWED BY WIS. STAT.
           §146.83.

        Wis. Stat. §146.84 provides for relief against “any person” who violates §146.83. If

Essentia charged more than allowed by Wis. Stat. §146.83, then it can be held liable.

        There are two provisions of §146.84 that provide for relief to be obtained

against any person who violates §146.83:

        (b) Any person, including the state or any political subdivision of the state, who
        violates s. 146.82 or 146.83 in a manner that is knowing and willful shall be liable
        to any person injured as a result of the violation for actual damages to that person,
        exemplary damages of not more than $25,000 and costs and reasonable actual
        attorney fees.

        (bm) Any person, including the state or any political subdivision of the state,
        who negligently violates s. 146.82 or 146.83 shall be liable to any person injured
        as a result of the violation for actual damages to that person, exemplary damages
        of not more than $1,000 and costs and reasonable actual attorney fees.

(emphasis added).



                                                 2
   Case: 3:19-cv-00907-wmc Document #: 29 Filed: 03/16/20 Page 7 of 33




      The above provisions do not include any mention of “healthcare provider” nor

does it limit “any person” to healthcare providers. If the meaning of a statute is

plain, a Court will ordinarily stop the inquiry. State Ex Rel. Kalal v. Circuit Court,

271 Wis.2d 633, 662-3, 2004 WI 58, ¶ 44-45 (2004) (“Judicial deference to the

policy choices enacted into law by the legislature requires that statutory

interpretation focus primarily on the language of the statute. We assume that the

legislature's intent is expressed in the statutory language.”) There is no serious

dispute when the legislature uses the phrase “any person” it extends the statutory

provision to everyone, including all entities of any type. See Wis. Stat. §990.01(26).

It is not a limitation but the broadest category available to the legislature.

      There is no basis to substitute the term “healthcare provider” for the

legislature’s use of the term “any person” in §146.84. Indeed, the title to §146.84 is

“Violations Related to Patient Healthcare Records”. It is not labeled “Violations by

Healthcare Providers Related to Patient Healthcare Records”.

      No doubt, the legislature understood that third parties may perform a

healthcare provider’s duties to provide healthcare records under the law. An

interpretation that third parties’ actions are not subject to the limits would lead to

absurd results. Under that approach if the healthcare provider provides records

directly to a patient, the fees it may charge are limited by §146.83. However, if

that same healthcare provider unilaterally delegates the delivery of the same

identical healthcare records through a third party, then the patient may be




                                            3
      Case: 3:19-cv-00907-wmc Document #: 29 Filed: 03/16/20 Page 8 of 33




charged for copies of the healthcare records beyond the limits imposed by

§146.83.

        Essentia’s argument that it is not a “healthcare provider” ignores that under

Wis. Stat. §146.84 it is a person who can held liable for responding to records

request on behalf of healthcare providers. And the absurd result that arises from

Essentia’s view of the Wisconsin laws would allow any person hired by a

healthcare provider to provide their patients copies of their healthcare records to

charge a patient whatever it wants to charge.

        But at this motion to dismiss stage, Essentia’s insistence that it is not a

healthcare provider presents factual issues that cannot be resolved. Plaintiff has

alleged that the clinics operated by Essentia meet the definition of healthcare

providers as an inpatient healthcare facility under Wis. Stat. §146.81(1)(m) or

rural medical centers under Wis. Stat. §146.81(1)(p). 2 Essentia does not mention

the allegations that it is an inpatient healthcare facility nor does it dispute that

these clinics are rural medical centers but claims that it nevertheless is not

healthcare provider.

        And even if Essentia itself is not a healthcare provider, it certainly acted as

the agent of one. The records requested arose from Plaintiffs treatment by

physicians, physician assistants, nurses and other healthcare providers as defined




2
    Amended Complaint at ¶¶ 8-9. (ECF 15)
                                            4
    Case: 3:19-cv-00907-wmc Document #: 29 Filed: 03/16/20 Page 9 of 33




under Wis. Stat. 146.81(1).3 Certainly, these records are subject to Wis. Stat.

146.81 – 146.84. The fact that they were provided by another entity (Essentia)

does not change that they are healthcare records of a physician, physician's

assistant, nurse or other provider under Wis. Stat. 146.81.

      Essentia is bound to provide the records on behalf of the healthcare

provider at the mandated rate. An agent has no greater rights than its principal.

A principal cannot bestow rights upon an agent that the legislature has denied the

principal. Clearly, the legislature prohibited healthcare providers from charging

additional fees to patients. Wis. Stat. §146.83; Moya v. Aurora Healthcare,

Inc., 2017 WI 45.

      The legislature has specifically directed that when construing statutes that

require action, the acts of an agent are the acts of a principal. Specifically, Wis.

Stat. §990.001(9) states:

      In construing Wisconsin laws the following rules shall be observed unless
      construction in accordance with a rule would produce a result inconsistent
      with the manifest intent of the legislature:
             …

      (9) Acts by agents. If a statute requires an act to be done which may legally
      be done by an agent, such requirement includes all such acts when done by
      an authorized agent.

      (emphasis added).




3
 The records request was for medical billing which show treatment by
“Physician/APC.” See Ex. B and see also Exhibit C to Amended Complaint. (ECF
15-3)
                                               5
   Case: 3:19-cv-00907-wmc Document #: 29 Filed: 03/16/20 Page 10 of 33




         The acts of an agent are governed by the same limitations as the acts of the

principal under the statute. This law prevents the result sought by Essentia that

would allow it as an agent to do what its principal may not do.

   II.       PLAINTIFF HAS ADEQUATELY ALLEGED THAT ESSENTIA
            IS A HEALTHCARE PROVIDER.

         As stated above, Essentia’s liability under Wis. Stat. §146.84 is not

dependent on it being a healthcare provider but only that it is a “person” who

violated Wis. Stat. §146.83. There is no dispute that Essentia’s retrieval fees

violate Wis. Stat. §146.83.

         Plaintiff’s Amended Complaint alleges sufficient facts upon which Essentia

itself falls within the definition of a healthcare provider. The Amended

Complaint at ¶ 8 alleges one of two bases for the finding that Essentia is a

healthcare provider:

         ESSENTIA has acted as and acts as a “health care provider” as that term is
         contemplated by Wis. Stat. §146.81(1) et seq., notably (but not exclusively)
         under subsection (m) and (p) – by operating either “an inpatient health
         care facility” and/or a “rural medical center(s)”.

         Essentia’s motion to dismiss does not contest that it is a healthcare provider

under Wis. Stat. §146.81 (1)(m). Essentia only argues that it does not operate

“rural medical centers”. The Amended Complaint includes the following

allegations to support the claim that Essentia meets the definition of a “rural

medical center” under Wis. Stat. §146.81 (1)(p).

               4. ESSENTIA is a network of health provider clinics and hospitals
               serving numerous locations throughout Wisconsin.
                                            6
   Case: 3:19-cv-00907-wmc Document #: 29 Filed: 03/16/20 Page 11 of 33




             5. “[ESSENTIA] combines the strengths and talents of 14,500
             employees, including more than 2,100 physicians and advanced
             practitioners, who serve our patients and communities through
             the mission of being called to make a healthy difference in
             people’s lives”. Id.
             6. “[ESSENTIA] lives out its mission by having a patient-centered
             focus at 15 hospitals, 77 clinics, six long-term care facilities, three
             assisted living facilities, three independent living facilities, five
             ambulance services and one research institute”. Id.
             9.     That both the Essentia Health Spooner Clinic and Essentia
             Health Hayward Clinic are “rural medical centers” as defined in Wis.
             Stat. §146.81(p).
             10.    Each of the clinics operated by ESSENTIA in Wisconsin are
             an arrangement of facilities, equipment, services and personnel
             capable of providing or assuring health care services, including
             appropriate referral, treatment and follow-up services.
             11.    Each clinic is at a location in a county, city, town or village that
             has a population of less than 15,000 and that is in an area that is not
             an urbanized area, as defined by the federal bureau of the census.
             12. The populations of Ashland, Hayward and Spooner are each less
             than 15,000 persons.

      The definition of a “rural medical center” references Wis. Stat. 50.50(11)

that provides a rural medical center is:

      (a) Organized under a single governing and corporate structure.
      (b) Capable of providing or assuring health care services, including
      appropriate referral, treatment and follow-up services, at one or more
      locations in a county, city, town or village that has a population of less than
      15,000 and that is in an area that is not an urbanized area, as defined by the
      federal bureau of the census.
      (c) A provider of at least 2 health care services under the arrangement or
      through a related corporate entity.


Essentia argues that Plaintiff has not addressed the first and third of these

elements. See Defendant’s Brief at p. 14.

      Respectfully, the Defendant ignores the facts alleged in the Complaint

address both of these elements. The first element requires a single governing
                                            7
    Case: 3:19-cv-00907-wmc Document #: 29 Filed: 03/16/20 Page 12 of 33




structure. The Plaintiff has alleged that Essentia is the single entity that operates

all of the various clinics, hospitals and other healthcare facilities. ¶¶ 4-6. And

Essentia’s description of itself on its website and its Form 990 filing confirms this

role of Essentia.

       The third element requires that the entity be a provider of at least 2 health

care services under the arrangement or through a related entity. Plaintiff has

alleged that Essentia operates two clinics as rural medical centers in Wisconsin. ¶

9. And, that each provides healthcare services. ¶ 10. Essentia’s describes itself as

providing these services through its network. Essentia’s Form 990 identifies

Duluth Clinic LTD as a related entity. All of the elements necessary to show that

Essentia meets the definition of a rural medical center are present. The same

form also shows that in addition to the above clinics, Essentia’s related entity, St.

Mary’s Medical Center operates as a hospital in Wisconsin. See Exhibit A, P. 80,

last entry.

       If the Court believes more detailed evidence must be pled, Plaintiff asks for

leave to incorporate the Defendant’s Form 990 into the complaint.4 However,


4
        Essentia also states on p. 15 of its brief: If Essentia Health-Spooner Clinic
held such a license, it would be a matter of public record. There is a public record
of a license for Essentia Health-Spooner Clinic as a rural health center. See
Exhibit C available at
https://www.forwardhealth.wi.gov/WIPortal/Subsystem/Public/DQAProviderD
etails.aspx?key=7035425&keyb=-1
       The license shows the owner as St. Mary’s Hospital of Superior, which is
listed by Essentia as a related entity that it shares costs with on its Form 990. See
Exhibit A, Schedule R, Part V at p. 85.

                                           8
   Case: 3:19-cv-00907-wmc Document #: 29 Filed: 03/16/20 Page 13 of 33




given Essentia has knowledge of its own operations, statements and government

filings, Plaintiff submits the Amended Complaint provides Essentia the notice

required of pleadings under Rule 8.



   III.   THE LAW PROHIBITS ESSENTIA’S CHART RETRIEVAL FEE

   A. The 1999 Changes to Wis. Stat. §146.84 Make It A Strict Liability
      Law.

    In Hannigan v. Sundby Pharmacy, Inc., 593 N.W.2d 52, 61, 224 Wis.2d 910,

931 (Wis.App.,1999), the Court addressed an alleged violation of §146.83, the

statute that provides the rules that apply here. The Hannigan court held “that

“ignorance of the law” is not a defense to an action for damages under §

146.84(1)(b), stats.” 593 N.W.2d at 53, 224 Wis.2d at 913. (Ct. App. 1999). But

the Hannigan Court found that Sundby may not be liable if it could show that its

violation of the law was done by accident.

    Defendant contends that the decision in Hannigan v. Sundby Pharmacy,

Inc., 593 N.W.2d 52, 61, 224 Wis.2d 910, 931 (Wis.App.,1999) does not apply to it

because this is not an ignorance of the law case. Defendant’s Brief at p. 19.

Essentia claims that it applied Minnesota law instead of Wisconsin law. Essentia

cites no cases or law to support that it had any right to apply Minnesota law to a

request from Wisconsin for records from a Wisconsin patient treated at a

Wisconsin healthcare facility by Wisconsin healthcare providers. Essentia chose




                                          9
   Case: 3:19-cv-00907-wmc Document #: 29 Filed: 03/16/20 Page 14 of 33




to respond to requests for copies of Wisconsin healthcare records, Wisconsin law

applied to the transaction.

     The Legislature amended the statute after Hannigan to provide relief for

even an accidental violation. When Hannigan was decided, Wis. Stat. §146.84 did

not provide liability for negligent violations of the law. It only addressed knowing

and willful violations. The statutory penalties under Wis. Stat. §146.84 at that

time included up to $1,000 in exemplary damages if the violation was knowing

and willful.

     After Hannigan, the legislature amended §146.84 to expand it and added

liability for negligent violations. Negligent violations now warranted actual

damages plus up to $1,000 in exemplary damages. The amended statute retained

liability for knowing and willful violations but raised exemplary damages up to

$25,000. The legislative changes to §146.84 make it impossible for anyone to

avoid liability for actual or exemplary damages because such damages are now

applied even if the unlawful conduct is only done negligently.

   Under Rule 9(b) “malice, intent, knowledge, and other conditions of a person's

mind may be alleged generally.” Plaintiff has alleged that Essentia acted

negligently or intentionally. Plaintiff’s allegations are sufficient under the federal

Rules. If the Court believes otherwise, Plaintiff requests leave to amend.

   B. The Legislature Changes Wis. Stat. § 146.83 in 2009.

      The history of the changes and the industry’s knowledge of the effect of the

changes from its inception refute claims by Essentia and others that the law was

                                          10
  Case: 3:19-cv-00907-wmc Document #: 29 Filed: 03/16/20 Page 15 of 33




somehow unclear or misunderstood by the industry. In 2009, when Wis. Stats.

§146.83 was being amended, the healthcare industry was fully aware of the effect

that the changes would have on what fees they could charge. (See Ex. D-G.) The

health care industry immediately sounded the alarm through its members’

lobbyists and various related industry groups, including the Wisconsin Hospital

Association (WHA) and the Wisconsin Health Information Management

Association (WHIMA).

      WHA alerted their members and told them of the repercussions of this

change in the law:

            The definition of “patient representative” will be expanded to
            include attorneys, insurance companies, or anyone
            authorized by the patient to access their medical records,
            thus entitling the requester to receive copies at an even lower
            fee.


      (Amended Complaint Ex. A)

      Another email for instance, advised that if the law passed, no certification

or retrieval fees could be charged to attorneys – they would get the records for

the same fees as the patient themselves. (Complaint Ex. A; Ex. D)




                                          11
   Case: 3:19-cv-00907-wmc Document #: 29 Filed: 03/16/20 Page 16 of 33




      Id.

      A June 8, 2009 memo from the Wisconsin Hospital Association indicated

that if Motion 671 passed then no certification or retrieval fees could be charged to

persons authorized in writing, only the patient rate. (Ex. E)

      A memo was also issued from Wisconsin Health Management Association

(WHIMA) which was unequivocal. It stated in no uncertain terms the effect of

Motion 671:

              --it removes right to charge for processing a request for
              medical record copies by changing the language from "copies
              requested by the patient or the patient’s personal
              representative", to "copies requested by the patient or person
              authorized by the patient"….."with an informed consent".

              --in the language of the motion, anyone getting copies will be
              authorized by the patient because they are ALL required to
              have an informed consent, so no processing fee could ever be
              charged.

              --certified copy fees are deleted by the same language.


(Id. Ex. F)

     Last, if there were any doubt as to whether the statute now provides strict

liability for overcharging, the legislature’s decision to add a good faith defense to

release of medical records in §146.83(a)(1) but not the provisions of §146.83(b)

and (bm), which apply to overcharges, ends the issue. The Wisconsin Courts

regularly apply “the doctrine of expressio unius est exclusio alterius, ‘the express

mention of one matter excludes other similar matters [that are] not mentioned.’

Moya v. Aurora Healthcare, Inc., 375 Wis.2d 38, 73, 2017 WI 45, ¶ 63 (Wis.,

                                          12
  Case: 3:19-cv-00907-wmc Document #: 29 Filed: 03/16/20 Page 17 of 33




2017). The legislature chose to permit a good faith defense for wrongful release of

records but not to any other violations of §146.83.

    Defendant knew there was a non-final and non-binding decision from the

Court of Appeals that was pending review in the Supreme Court. Their decision to

impose the charges in the face of this, was knowing. At a minimum, they were

negligent and assumed the risk by assessing these charges.

   C. The Court of Appeals Decision Was Non-Final and Non-Binding
      And Could Not Be Relied Upon By Defendant.

     Defendant suggests that their illegal charges were permissible because of the

Court of Appeal’s decision in Moya. However, they produce no evidence that they

were actually aware of the decision or that they relied on it. More importantly,

the 2015 Court of Appeal’s opinion could not have guided Essentia’s acts since the

decision was rendered after Essentia overcharged Plaintiff in 2014. This

argument is without merit.

     Regardless, that decision was never binding (even on the Moya Circuit

Court) since the Court of Appeals never transmitted the decision to the Circuit

Court because a Petition for Review was filed. See Wis. Stat. §809.26 (“If a

petition for review is filed pursuant to s. 809.26, the transmittal is stayed until

the supreme court rules on the petition.”) Defendant also chose to ignore the fact

that three circuit court judges found the opposite – that the plain language was

clear that these fees were illegal.



                                          13
  Case: 3:19-cv-00907-wmc Document #: 29 Filed: 03/16/20 Page 18 of 33




     The Supreme Court granted the petition to review Moya and vacated the

Court of Appeal's opinion. The Supreme Court had the option to remit the case

pursuant to §809.26 pending review and did not do so. The courts did not treat

the decision by the Court of Appeals as final. The Court of Appeals noted that a

petition for review was pending in its decision. No one could reasonably rely on it

since it was subject to further review and was not precedent. No attorney would

ever advise a client to act on a decision that was stayed because a petition for

review had been granted.

     Defendant’s motion should be denied. There is nothing to support the claim

they relied on the Court of Appeals decision nor could it since it came after the

illegal charges. And as to charges made to class members after the decision,

Essentia offers nothing to show they even knew about the decision or that it had

any effect on its decision to overcharge their patients. Additionally, if they did

not believe they were bound by Wisconsin law as they claim, why would they even

be monitoring the decision or relying on it?

  D. The Moya Court Refused To Sunburst Or Apply Its Decision
     Prospectively

      In Moya v. Aurora Healthcare, Inc., 2017 WI 45, the Wisconsin

Supreme Court found Wis. Stat. §146.83 was plain and unambiguous. Under

Wisconsin common law, when a court interprets a statute it is not making new

law. But even if it was new law, it would be applied retroactively under the

Blackstonian Rule. Heritage Farms, Inc. v. Markel Ins. Co., 339 Wis.2d 125, 152,

2012 WI 26, ¶ 44 (Wis.,2012)(This court, like all courts, generally adheres to the
                                         14
  Case: 3:19-cv-00907-wmc Document #: 29 Filed: 03/16/20 Page 19 of 33




doctrine that a new rule of law applies retroactively); In re Commitment of Thiel,

625 N.W.2d 321, 326, 241 Wis.2d 439, 449, 2001 WI App 52, ¶ 7

(Wis.App.,2001)(“Wisconsin generally adheres to the “Blackstonian Doctrine,”

which provides that a decision that clarifies, overrules, creates or changes a rule

of law is to be applied retroactively.”). The Courts may deviate from the

Blackstonian Rule “an appellate court may employ the technique of prospective

application—“sunbursting”—to mitigate hardships that may arise with the

retroactive application of a new rule of law.” Id.

      If there were any doubt whether its ruling was prospective only, as Essentia

suggests, that is not an open issue. The defendants in Moya asked the Supreme

Court to sunburst their decision. The Moya Defendants argued in their motion

seeking sunbursting:

            …while at the same time litigating at least two class action
            lawsuits seeking to compel a refund of those fees. These
            economic burdens need not include repayment of
            certification and retrieval fees charged between the
            court of appeals' opinion and this Court's Opinion,
            however. The Court can and should mitigate the
            effect of its Opinion with a simple order applying
            sunbursting for that inter-opinion period. (Emphasis
            added)
            …
            It would be inequitable and poor policy to require
            health care providers and agents like HealthPort to
            refund fees collected in reliance on the court of
            appeals' opinion. It would also be poor policy to permit
            class action plaintiffs to recover statutory exemplary damages
            or punitive damages premised on the collection of
            certification and retrieval fees that was perfectly legal under
            then-existing law.
            ...



                                          15
    Case: 3:19-cv-00907-wmc Document #: 29 Filed: 03/16/20 Page 20 of 33




               [Therefore] [n]either health care providers nor their agents
               should be required to pay refunds, statutory penalties, and
               attorneys' fees for following the law.


(Ex. H). The Supreme Court denied the motion to sunburst the decision. (Ex. I).

    IV.     PLAINTIFF’S CLAIMS ARE TIMELY

       The Plaintiff was overcharged for fees in March 2014. The statute of

limitations that was in effect at the time of her transaction was 6 years under Wis.

Stat. §893.93 (1)(a).5 The later change to the statute from 6 years to 3 years makes

no difference. Wis. Stat. §893.93 that was in effect in 2016 states as follows:




       See https://docs.legis.wisconsin.gov/2015/statutes/statutes/893/IX/93




5
          https://docs.legis.wisconsin.gov/2015/statutes/statutes/893/IX/93
                                             16
    Case: 3:19-cv-00907-wmc Document #: 29 Filed: 03/16/20 Page 21 of 33




        Faced with this, the Defendant seeks to convince the court that this action,

which seeks individual compensation for the plaintiff and other patients, should

be governed by the narrow provisions of Wis. Stat. §893.93(2)(a) which only

applies to “actions on a statute penalty”. They argue the claims are subject to a

two year statute of limitation. But, the two year statute applies only to claims that

are brought on a statute penalty for the benefit of the public. That is not the case

here.

        Defendant’s argument is inconsistent with the Supreme Court’s decision in

Erdman v. Jovoco, Inc., 181 Wis.2d 736, 760–62 (Wis.,1994). In Erdman the

Wisconsin Supreme Court addressed an argument similar to the one raised by

Defendant. Erdman sued his employer relying on Wis. Stat. §103.455 which

“provided in part that “no employer shall make any deduction from the wages due

or earned by any employee ... for defective or faulty workmanship, lost or stolen

property or damage to property, unless the employee authorizes the employer in

writing to make such deduction....”. Erdman claimed that his employer had

deducted amounts from his commissions in violation of this statute. The

employer’s position was that Erdman’s claim was subject to the two-year limit:

              An action by a private party upon a statute penalty, or
              forfeiture when the action is given to the party
              prosecuting therefor and the state, except when the
              statute imposing it provides a different limitation. 6



6
        This statutory provision is found at Wis. Stat. §893.93(2)(a).
                                          17
   Case: 3:19-cv-00907-wmc Document #: 29 Filed: 03/16/20 Page 22 of 33




      The employer contended since the statute Erdman relied on imposed a

penalty it was covered by the two-year provision. The Wisconsin Supreme Court

rejected the employer’s analysis and held that what controls is the purpose of the

statute. To illustrate the point, the Erdman court discussed anti-trust laws, which

is the only area of law that the two-year limit had been applied to in the past, and

distinguished that type of public benefit law from the individual benefit law

Erdman relied on for his claim:

             The defendants attempt to draw a parallel between sec.
             103.455 and the state anti-trust law by characterizing sec.
             103.455 as both remedial and punitive in nature. They argue
             that the double recovery provision of sec. 103.455 is punitive
             and that the section also imposes a statute penalty.
             We are not persuaded by the defendants' analogy between
             sec. 103.455 and the state anti-trust law, because the
             defendants do not acknowledge the different purposes of the
             two statutes. Anti-trust statutes are designed to benefit the
             public. As the Supreme Court has stated:

                    Every violation of the antitrust laws is a blow to the
                    free-enterprise system envisaged by Congress.... This
                    system depends on strong competition for its health
                    and vigor, and strong competition depends, in turn, on
                    compliance with antitrust legislation.

             Hawaii v. Standard Oil Co., 405 U.S. 251, 262, 92 S.Ct. 885,
             891, 31 L.Ed.2d 184 (1972), quoted in City of Madison, 73
             Wis.2d at 373, 243 N.W.2d 422. Anti-trust laws provide for
             treble damages to encourage private enforcement in an area
             where government regulation alone would not be adequate.
             In contrast, sec. 103.455 is designed to benefit individuals.
             The court of appeals has explained that sec. 103.455 is a
             remedial statute because it provides a remedy for individual
             employees, rather than the public. Erdman v. Jovoco, 173
             Wis.2d at 281, 496 N.W.2d 183. “It is not uncommon for
             decisions to state the difference [between penal and remedial
             statutes] in terms of the nature of the evil sought to be
             remedied by the legislation, ... it is penal if it undertakes to
             redress a wrong to the public and remedial if it undertakes to
             remedy a wrong to the individual.” In re: I.V., 109 Wis.2d

                                            18
   Case: 3:19-cv-00907-wmc Document #: 29 Filed: 03/16/20 Page 23 of 33




             407, 411, 326 N.W.2d 127 (Ct.App.1982), quoting 3 J.
             Sutherland, Statutes and Statutory Construction, sec. 60.02
             (C. Sands 4th ed. 1974). We agree with the court of appeals'
             characterization of sec. 103.455; the double recovery
             provision in the statute does not change its fundamental
             nature. Although the legislature has created an incentive for
             employers to comply with the statute by providing double
             damages, the statute is primarily intended to benefit
             individual employees.

512 N.W.2d 487, 496, 181 Wis.2d 736, 761–62 (Wis.,1994)

      The same is true of Wis. Stat. §146.83. Its purpose is remedial not penal. It

is designed to benefit individuals, i.e., patients, and not the public at large like an

anti-trust claim. The exemplary damages allowed under §146.84 is comparable to

the double recovery allowed under §103.455. It does not change the fundamental

nature that it is designed to benefit individuals. Defendant attempts to equate this

law, which addresses how an individual may obtain copies of their individual

private health care records, with antitrust laws designed to benefit the public is

unpersuasive. Nor is Defendant’s reference to the damages allowed under §146.84

as punitive any different than the argument made by the employer in Erdman –

which the Court found unpersuasive.

      The Court of Appeals decision in South Milwaukee Savings Bank v.

Barczak, 229 Wis.2d 521, 531 (Wis.App.,1999) supports that the 6 year statute

should be applied here as it was for the claims before that court. In South

Milwaukee, the court followed the Erdman decision and determined that the

statute before it was for the benefit of individuals not the public. The costs to be

paid for copies of a patient’s own healthcare records does not address anything

beyond the rights of that individual patient.
                                           19
   Case: 3:19-cv-00907-wmc Document #: 29 Filed: 03/16/20 Page 24 of 33




      The South Milwaukee decision also held that the 6 year limit should be

applied unless the legislature clearly required the shorter limit under

§893.93(2)(a):

             Moreover, unless the legislature clearly requires the
             application of a specific statute of limitations, case law
             requires application of the six-year statute of limitations.
             Reviewing courts must interpret statutes of limitations so
             that “no person's cause of action will be barred unless clearly
             mandated by the legislature.” Saunders v. DEC
             International, Inc., 85 Wis.2d 70, 74, 270 N.W.2d 176, 177
             (1978). Absent a clear legislative mandate, case law instructs
             that the two-year statute of limitations must be narrowly
             construed in favor of plaintiffs to avoid extinguishing
             otherwise meritorious claims. See Lovett v. Mt. Senario
             College, Inc., 154 Wis.2d 831, 836, 454 N.W.2d 356, 358
             (Ct.App.1990). Here, the Wisconsin legislature has not clearly
             mandated the application of either statute of limitations to
             the facts of cases like the instant one. Noting that the two-
             year statute of limitations must be narrowly construed, and
             observing that the application of the two-year statute of
             limitations would extinguish South Milwaukee's claim, we
             therefore determine that § 806.10(3), stats., is covered by the
             six-year statute of limitations.

229 Wis.2d at 535

      Defendant’s reliance on the Court of Appeals decision, Open Pantry Food

Marts of Southeastern Wisconsin, Inc. v. Falcone, 92 Wis.2d 807, 811 (Wis. App.,

1979) does not change the Supreme Court’s analysis in Erdman since it was a case

dealing with alleged violations of the antitrust statutes. It was the limited type of

action that the Supreme Court found was subject to Wis. Stat. §893.93(2)(a). This

is not an antitrust case.

      Also, the legislature has further recognized the individual nature of the

damages allowed under §146.84 are personal to the patients by specifically


                                           20
   Case: 3:19-cv-00907-wmc Document #: 29 Filed: 03/16/20 Page 25 of 33




excluding it from the operation of Wis. Stat. §895.043 that provides limits on

punitive damages. Punitive damages covered by §895.043 are considered to be

damages that benefit the public. Kimble v. Land Concepts, Inc., 353 Wis.2d 377,

398, 2014 WI 21, ¶ 43 (Wis.,2014) (“Punitive damages are not intended to

compensate the plaintiff, but rather are awarded “to punish the wrongdoer, and to

deter the wrongdoer and others from similar conduct.”). The exclusion of the

damages allowed under §146.84 confirms the damages are primarily intended to

benefit individuals not the public like the other punitive damages that are covered

by §895.043.

        Defendant’s attempt to convert the private nature of the relief afforded by

Wis. Stat. §146.84 into a public benefit fails. The amount of damages does not

make it a public statute since the damages are awarded solely to the individual

who brings a claim. §146.84(c). And, as noted above, the exemplary allowed under

this statute is specifically carved out of any attempt to alter punitive damages. See

Wis. Stat. §895.043.



   V.      THE MOYA COURT REJECTED VOLUNTARY PAYMENT AND
           WAIVER DEFENSES AND COMMON LAW CLAIMS ARE NOT
           BARRED.

    Other Defendants who also chose to violate these same laws have also been

sued. In Moya v. Aurora Healthcare, Inc., 2017 WI 45, 375 Wis. 2d 38, 894

N.W.2d 405, 414 the Defendants were sued because they overcharged thousands

of Wisconsin Citizens for copies of their own healthcare records. When sued for

                                          21
   Case: 3:19-cv-00907-wmc Document #: 29 Filed: 03/16/20 Page 26 of 33




the return of the illegal fees, Healthport “argue[d] that the doctrine of voluntary

payment bars Moya's class action lawsuit and thereby entitles Healthport to

summary judgment.” Id. ¶32. The Moya Court rejected Healthport’s attempt to

use the “voluntary payment” doctrine to circumvent the clear intent of Wis. Stat. §

146.83(3f) and held:

             Here, we determined that the legislature's expressed
             intent that a person with a written authorization from a
             patient does not have to pay the certification charge or
             retrieval fee for obtaining health care records. Thus,
             "[a]pplication of the common law voluntary payment
             doctrine would undermine the manifest purposes of
             [Wis. Stat. § 146.83(3f)]." MBS-Certified Pub.
             Accountants, LLC v. Wis. Bell, Inc., 2012 WI 15, ¶4, 338
             Wis. 2d 647, 809 N.W.2d 857. Consequently, we cannot
             apply it in this case to bar Moya's claim.
Moya v. Aurora Healthcare, Inc., 2017 WI 45, ¶34, 375 Wis. 2d 38, 894

N.W.2d 405.

    As in Moya, voluntary payment does not allow this Defendant to keep the

fees they illegally charged Wisconsin Citizens, as to do so would undermine the

Legislature purpose for passing Wis. Stat. § 146.83(3f).

    The Moya Court also rejected a waiver defense. The rejection of the waiver

defense was not limited to any finding that the facts before it did not show a

waiver. Instead, the court addressed the efficacy of any waiver defense, which

presupposes that there are facts that would establish a waiver defense. The Court




                                         22
    Case: 3:19-cv-00907-wmc Document #: 29 Filed: 03/16/20 Page 27 of 33




said the application of waiver had to be rejected because it would also undermine

the statutory limits placed on such fees. 7

     Defendant acknowledges Moya’s rejection of the voluntary payment

doctrine, yet still argue the doctrine should bar Plaintiff’s common law claims of

unjust enrichment and conversion notwithstanding it is alleged to have willfully

violated the statute. Respectfully, when a party knows it is violating a law it

cannot defeat common law claims against it by claiming voluntary payment.

     Any claim of voluntary payment must be free of fraud, duress, or extortion in

some form. See. 66 Am. Jur. 2d Restitution and Implied Contracts § 114. There is

no reward for those that choose to knowingly violate laws. As an equitable

defense, voluntary payment cannot be raised by defendants that come before the

Court with unclean hands. Wisconsin Patients Compensation Fund v. St. Mary's

Hosp. of Milwaukee, 209 Wis.2d 17, 36 (Wis.App.,1997)(“ The others [defenses]

all are based on equitable principles—principles properly invoked, however, only

by parties with “clean hands.”)

      Also, the Defendant cannot escape that their false representations, that the

Plaintiff and others owed amounts in excess of the per page fee allowed under

Wisconsin law, violate Wis. Stat. 100.18. Defendant may not make false or


7
        The Court of Appeals and Supreme Court in Moya were kept in the dark that the
Defendants in Moya and other healthcare providers had actual knowledge that they
could no longer charge certification and retrieval fees as reflected in the records of their
joint lobbying efforts because the evidence was not disclosed by those defendants until
well after the Supreme Court decided that case. (See Ex. J, at p. 10.)
                                            23
  Case: 3:19-cv-00907-wmc Document #: 29 Filed: 03/16/20 Page 28 of 33




deceptive statements under Wis. Stat. §100.18. This includes statements made to

their patients through bills or letters to induce their patients to enter into any

obligation. This law prohibits any person from making false statements. The

Defendant’s invoice claiming it was owed a retrieval fee was false. Therefore,

Defendant’s effort to distinguish the common law claims from the statutory

claims addressed in Moya fails because their acts are illegal under Wis. Stat.

§100.18. Allowing the defense here would undermine Wis. Stat. §100.18.

     Wisconsin Courts have previously held that permitting a defendant to rely on

their own false representations cannot be defeated by a claim of voluntary

payment since it would undermine Wis. Stat. §100.18. MBS-Certified Public

Accountants, LLC v. Wisconsin Bell Inc., 346 Wis.2d 173, 190, 2013 WI App 14, ¶

20 (Wis.App.,2013)(“If a party violating § 100.18 can defend its actions using the

voluntary payment rule, then the broad, remedial purpose of § 100.18 would be

undermined. (citation omitted). Consequently, we conclude that the voluntary

payment doctrine does not apply to claims under § 100.18, and consequently does

not bar MBS's § 100.18 claim against defendants.”)

     None of the cases raised by the Defendant addressed or considered that the

false and deceptive statements which induced payments for more than what was

lawfully allowed were prohibited by a Wisconsin statute. Defendant fails to

explain why their false representations are distinguishable and therefore should

be protected.

VI. THE STATUTE DOES NOT PREEMPT COMMON LAW
CLAIMS
                                          24
   Case: 3:19-cv-00907-wmc Document #: 29 Filed: 03/16/20 Page 29 of 33




    Here, Wis. Stat. §146.83 and Wis. Stat. §148.84 do not preempt the common

law. There is nothing in either statute that indicates common law claims are

abolished by its adoption. Even if Defendant can escape liability under these

provisions due to its ignorance, the fees retained by Defendant remain the result

of fraud and misrepresentation and could not legally be assessed. It would be

inequitable for Defendant to retain these fees, and Plaintiff would be left without a

remedy under the statute. These common law claims are meant to address this

precise circumstance.

    At this stage of the proceeding, Plaintiff is allowed to assert alternative claims

upon which relief may be granted. See Rule 8(d)(2) which permits alternative

claims.

   VII. PLAINTIFF HAS STATED A CLAIM FOR UNJUST
        ENRICHMENT.

      If Defendant collected fees by making false representations, it would be

inequitable for it to retain those fees. Defendant argues the voluntary payment

doctrine. Defendant wants the court to resolve factual issues relating to whether it

has any right to assert equitable defenses at all. However, Defendant lacks clean

hands to raise equitable defenses because it intentionally violated Wisconsin law.

Nor can Defendant gain a benefit or advantage by the use of false or misleading

statements since it would undermine the prohibitions under Wis. Stat. §100.18.

Defendant therefore cannot rely on their false and misleading statements to claim




                                         25
   Case: 3:19-cv-00907-wmc Document #: 29 Filed: 03/16/20 Page 30 of 33




Plaintiff’s payment was voluntary. MBS-Certified Public Accountants, LLC v.

Wisconsin Bell Inc., supra.

      Additionally, an agent who comes into money rightfully must return it if the

principal is not entitled to it. In 1916, the Wisconsin Supreme Court in Jensen v.

Miller stated:

             Thus while he came rightfully in possession of it, he
             wrongfully withholds it from plaintiff as found by the
             trial court, because upon the facts admitted by him he
             should have paid the money to plaintiff when he
             demanded it. The case is within the principle announced
             in Blizzard v. Brown, 152 Wis. 160, 139 N. W. 737, to the
             effect that an agent who has money to which his
             principal has no right is personally liable to the party
             from whom it is wrongfully withheld.

Jensen v. Miller, 162 Wis. 546, 156 N.W. 1010, 1011 (1916)

      This is consistent with 3 Am. Jur. 2d Agency § 282 which states that “if the

agent knows that the principal is not entitled to funds received for the principal

from a third person, the agent is under a duty to return them to the one rightfully

entitled thereto; if the agent turns over such funds to the principal with

knowledge that the latter is not entitled thereto, the agent becomes personally

liable therefor.”

      The section contrasts that principle with cases that hold that an agent who

even mistakenly induces another to pay a fee must return it. It states that “a

known agent who, by fraud, mistake, or wrongful act, induces an innocent person

to pay over money to him or her for the principal is liable for money so paid even

if the agent pays the money to the principal.” Id.

                                         26
  Case: 3:19-cv-00907-wmc Document #: 29 Filed: 03/16/20 Page 31 of 33




      Thus, even if Essentia induced a payment by mistake, they must return the

money.

   VIII. PLAINTIFF HAS STATED A CLAIM FOR CONVERSION

      Money obtained based on false representations is not consensual and is

conversion. See e.g., Putnam v. Time Warner Cable of Se. Wis., Ltd., P'ship, 2002

WI 108, ¶ 13, 255 Wis.2d 447 (a finding of voluntary payment must be free from

fraud).

      At a minimum, there are factual issues if the payments were free of fraud

which preclude dismissal of the claims. The Plaintiff has alleged the Defendant

knowingly sent an invoice that included an illegal charge. See e.g., Amended

Complaint, ¶ 57-59. Her allegations cannot be ignored on a motion to dismiss.

                             CONCLUSION

      For the above reasons, the Defendant’s motion to dismiss should be

denied.

                                     FOR PLAINTIFF, Mary Hills


                                     /s/ Robert J. Welcenbach
                                     Robert J. Welcenbach (SBN 1033091)
                                     Welcenbach Law Offices
                                     933 North Mayfair Road, Suite 311
                                     Milwaukee, WI 53226

                                     Scott C. Borison
                                     Borison Firm, LLC.
                                     1400 S. Charles St.
                                     Baltimore, MD 21230




                                        27
  Case: 3:19-cv-00907-wmc Document #: 29 Filed: 03/16/20 Page 32 of 33




                          CERTIFICATE OF SERVICE
      This is to certify that a true and correct copy of this document was
served on the Defendant’s counsel when filed through the Court’s CM/ECF
system on March 16, 2020.


                                     /s/ Robert J. Welcenbach




                                       28
Case: 3:19-cv-00907-wmc Document #: 29 Filed: 03/16/20 Page 33 of 33




                                 29
